Cockrell, J.
— Phillips was convicted of an assault with intent to murder one Joshua Cox by cutting him with a knife, and sentenced to a term of four years, in the State prison.
The only error assigned here questions the sufficiency of the evidence to support the verdict.
We fail to find in the bill of exceptions that the accused excepted to the ruling of the court denying the motion for a new trial, and the'assignment of error is not therefore properly before-us. Johnson v. State, 53 Fla. 42, 43 South. Rep. 430 and cases cited. We do find that the court denied the motion, and following the judge’s name is an allowance of additional time to present a bill of exceptions. Numerous exceptions were taken as to the admissibility of evidence during the progress of the trial, so we are not permitted to read into the record a noting of an exception to this order from the allowance of additional time.
Lest this may appear as over technical, we may add that after a consideration of the whole evidence, we do not see that the plaintiff in error has really lost by the omission.
Judgment affirmed.
*79Whitfield, O. J., and Shackleford, J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.